Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 02/22/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites calculating a ratio and estimating a traffic volume of a flow. The identified limitations, as drafted, is a process that under its broadest reasonable interpretation, directly fall within at least one of the groupings of abstract idea, such as mathematical concept. This judicial exception is not integrated into a practical application because the claim does not recite any additional elements in the claim beyond judicial exceptions imposing a meaningful limit on the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite additional elements to the claim.
The identified steps of calculating and estimating, as drafted, is also a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements preclude the step from practically being performed in human mind. For example, the claim encompasses the user manually calculating the ratio and estimating the volume by using ratio. This judicial exception is not integrated into a practical application because the claim does not recite any additional elements in the claim beyond judicial exceptions imposing a meaningful limit on the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite additional elements to the claim.
Similar issues exist with claim 7 and 8. Although, the claim is directed to an apparatus or computer readable non-transitory recording medium, each of claim 7 and 8 comprises judicial exception as identified above, without inventive concept or failing to integrate judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Each of the dependent claims 2-6, 9, 10-15, 16-20 additionally recites the acquisition of information and calculating a ratio. As such, each of these claims is similarly directed to the enumerated judicial exception of mathematical concept and mental process. This judicial exception is not integrated into a practical application because the claim does not recite any additional elements in the claim beyond judicial exceptions imposing a meaningful limit on the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite additional elements to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 8, the claim recites calculating a ratio of traffic volume after policing or shaping to a traffic volume before policing or shaping and estimating a traffic volume of flow within tunnel. Assuming that the policing or shaping is prior to tunnel, then it is unclear what is being estimated because the volume of traffic flow is already known from the acquiring step as it acquires volume of traffic after policing or shaping. Additionally, calculating a ratio step also recites “a traffic volume before policing or shaping by using the information about the band acquired in the acquisition.” However, the previous acquisition does not recite acquiring a traffic volume before policing or shaping. It is also unclear what the “band of flow” refers to. 
Claims 2-6, 9-20 also recites the term “band of flow”. Therefore, these claims are rejected for same reason as noted above. 
Claims 2, 10, 16 additionally recites acquiring the band of each flow after policing or shaping, the band of the flow within the tunnel and the band of the flow after policing or shaping. Because the traffic is within the tunnel after policing or shaping, the band of the flow within the tunnel and the band of the flow after policing or shaping appear to be same data.  As such, it is unclear how each of these differ.
Claims 3, additionally recites “calculating the ratio by using the band of the flow within the tunnel acquired in the acquisition and a preset policing or shaping band” It is unclear what preset policing or shaping band refers to and therefore, it renders the claim indefinite. Similar issues exists with claim 4, 11-12, 17-18. 
Regarding claims 6, 14, 20, the claim recites “estimating, by multiplying a band of a flow in the bands of flows to be monitored after policing or shaping among the bands of flows after policing or shaping acquired in the acquisition by an inverse of a sampling rate, a traffic volume of the flow to be monitored within a tunnel after policing or shaping.” There are multiple issues with the claim. First it is unclear what is referred to when applicant recites “by multiplying a band of a flow in the bands of flows to be monitored after policing or shaping among the bands of flows after policing or shaping acquired” in the above claim. Second, what is multiplied to what. For example, is it multiplied by inverse of sampling rate or a traffic volume of the flow?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 10, 13, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0145891 A1).

Regarding claims 1, 7, 8, As best understood, Wang discloses an estimation method performed by an estimation apparatus, an estimation method or a computer readable non-transitory memory, the estimation method comprising: 
acquiring information about a band of a flow within a tunnel and a band of each flow after policing or shaping (par. 0033, discloses describes determining the total traffic vs each flow corresponding to packet types); 
calculating a ratio of a traffic volume after policing or shaping to a traffic volume before policing or shaping by using the information about the band acquired in the acquisition (packet 0033, discloses calculating a ratio of traffic volume after to before); and 
estimating a traffic volume of a flow to be monitored within the tunnel by using the ratio calculated by the calculation and the band after policing or shaping (see par. 0033, discloses using the ratio to estimate the traffic volume of a flow).

Regarding claims 2, 10, 16, As best understood, Wang discloses the estimation method wherein the acquisition includes acquiring the band of each flow after policing or shaping, the band of the flow within the tunnel, and the band of the flow after policing or shaping (see par. 0033, discloses for example determining the ratio by sampling, the band of each flow after policing or shaping is equivalent to particular percentage, the band of flow within the tunnel  and the band of flow after policing or shaping are same since they are sampled in the switch), and 
the calculation includes calculating the ratio by using the band of the flow within the tunnel and the band of the flow after policing or shaping, the bands being acquired in the acquisition (see par. 0033, discloses using the ratio for estimation).

Regarding claim 5, 13, 19, as best understood, Wang discloses the estimation method wherein the acquisition includes acquiring a packet counter and the band of the flow after policing or shaping from a core router configured to count the number of packets in the flow within the tunnel (see par. 0022, 0033), and the calculation includes calculating the band of the flow within the tunnel by using the packet counter and calculating the ratio by using the band of the flow within the tunnel and the band of the flow after policing or shaping (par. 0033, describes for example creating a ratio to estimate the traffic volume).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.

Regarding claim 9, 15, Wang fail to explicitly disclose the estimation method wherein the acquisition is based on Simple Network Management Protocol (SMNP).
However, Examiner takes official notice that it is well known in the art to acquire information based on Simple Network management protocol or SNMP. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include acquisition using SNMP protocol. 
The motivation for doing so would be to utilize a well-known standard to maintain compatibility with network devices, such as routers and switches. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uppal et al. (US 9,887,932 B1): describes detecting a traffic surge at point of presence based on target group rank shifts and volume changes among recent time intervals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466